Giegerich, J.
The surety moves for an order to direct the comptroller to pay to it the sum of $1,000, representing the amount of bail forfeited under the following circumstances: The defendant’s case was called for trial on January 16, 1919, and three witnesses were examined on behalf of the People, which completed the People’s case. A motion was then made for the direction of a verdict of acquittal on the ground that the People had failed to make out a case. This motion was denied. The defendant’s attorney then requested a recess until two-thirty p. m., and that the defendant be continued on bail ,on the ground that he desired to go uptown to procure the attendance of some witnesses who were to testify in his behalf. The adjournment was granted, but when the court reconvened the defendant was not present. The court *182remained in session until four p. m., up to which time the defendant failed to appear. An adjournment was then taken until ten-thirty a. m. the following morning, at which time the court reconvened for the purpose of continuing the trial. The defendant again failed to appear, whereupon the court ordered the hail forfeited, and later the money was paid over by the surety. On January 23, 1919, the defendant was arrested in Connecticut under a bench warrant, and brought back to this city and committed to the city prison, and on February 4, 1919, he was again placed on trial, but before another judge. The same witnesses were called and examined, and again a motion for the direction of an acquittal was made and was granted by the judge then presiding. The district attorney subsequently refused to give a certificate that the People had lost no rights, and this motion was made. I think the district attorney was right, and that the motion should be denied. Even assuming that the same witnesses testified in the same way on the second trial, and that the People lost no rights in that respect, the fact remains that they were put to the expense of a retrial. Moreover, it is not in the interests of justice and orderly and efficient procedure that a defendant be permitted thus to speculate on the action of the court. No reason or excuse whatever is given for the failure of the defendant to appear to go on with his trial, noi for his disappearance from the state.
Motion denied, with ten dollars costs.